                    IN THE UNITED STATES DISTRICT COURT                 10/11/2018
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                              HARRISONBURG DIVISION                  S/J.Vasquez
____________________________________
                                      )
UNITED STATES OF AMERICA,             )
                                      )
                   Plaintiff,         )
                                      )
                  v.                  )   Civil Action No. 5:18-cv-00127
                                      )
MAGNATE, LLC,                         )
                                      )
                  Defendant.          )
____________________________________)

                                         COMPLAINT

       The United States of America, by authority of the Attorney General of the United States

and through the undersigned attorneys, acting at the request of the Administrator of the United

States Environmental Protection Agency (“EPA”), files this Complaint and alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is a civil action under Section 104(e)(5) of the Comprehensive

Environmental Response, Compensation, and Liability Act of 1980, as amended (“CERCLA”),

42 U.S.C. § 9604(e)(5), for an Order in Aid of Access to property owned by Defendant Magnate,

LLC. The property at issue consists of six parcels located at or near 523 Aileen Road, Edinburg,

Shenandoah County, Virginia (the “Site”). The United States seeks such an Order to permit EPA

to implement a cleanup action at the Site to remove hazardous substances under Section 104(a)

of CERCLA, 42 U.S.C. § 9604(a).

                                JURISDICTION AND VENUE

       2.      This Court has subject-matter jurisdiction over this action under 28 U.S.C.

§§ 1331 and 1345, and 42 U.S.C. §§ 9604 and 9613(b).



                                                1

  Case 5:18-cv-00127-MFU Document 1 Filed 10/11/18 Page 1 of 11 Pageid#: 1
       3.      This Court has personal jurisdiction over Defendant because Defendant owns the

six parcels that comprise the Site, which are located in this District.

       4.      Venue is proper in this District because the Site is located within this District, and

the claims arose in connection with releases or threatened releases of hazardous substances that

have occurred in this District. 28 U.S.C. § 1391(b), (c); 42 U.S.C. § 9613(b).

                                           DEFENDANT

       5.      Defendant is a limited liability company formed in 2007 under the laws of the

Commonwealth of Virginia, with a principal office address at 3102 Headley Road, Maurertown,

VA, 22644.

       6.      Defendant is a “person” as defined in Section 101(21) of CERCLA, 42 U.S.C.

§ 9601(21).

       7.      Defendant acquired the Site in two or more transactions between 2007 and 2009,

and currently owns the Site.

                                 STATUTORY BACKGROUND

      8.       Congress enacted CERCLA in 1980 to provide the United States with a

comprehensive mechanism for responding to releases and threatened releases of hazardous

substances and funding the costs of cleanup actions. See 42 U.S.C. §§ 9604(a), 9606(a), 9607(a).

       9.      Section 104(a) of CERCLA authorizes the President to take action consistent with

the National Oil and Hazardous Substances Pollution Contingency Plan, 40 C.F.R. Part 300, to

respond to the release or substantial threat of release of any hazardous substance into the

environment. 42 U.S.C. § 9604(a).

       10.     A “release” is “any spilling, leaking, pumping, pouring, emitting, emptying,

discharging, injecting, escaping, leaching, dumping, or disposing into the environment (including



                                                  2

  Case 5:18-cv-00127-MFU Document 1 Filed 10/11/18 Page 2 of 11 Pageid#: 2
the abandonment or discarding of barrels, containers, and other closed receptacles containing any

hazardous substance or pollutant or contaminant) . . . .” 42 U.S.C. § 9601(22).

       11.     Section 104(e) of CERCLA authorizes any officer, employee, or representative of

the President to enter any facility, establishment, property, place, or location where there may be

a release or threatened release of a hazardous substance to determine the need for a response or

take a response action. 42 U.S.C. § 9604(e)(1), (e)(3).

       12.     If an officer, employee, or representative of the President requests entry under

Section 104(e), and consent to enter is denied or conditioned in any manner, the President may

ask the Attorney General to commence a civil action to compel compliance with the request for

access. 42 U.S.C. § 9604(e)(5)(B); 40 C.F.R. § 300.400(d)(4)(i).

       13.     Where there is a reasonable basis to believe that there may be a release or

threatened release of a hazardous substance, the Court shall enjoin interference with entry unless,

under the circumstances of the case, the demand for entry is “arbitrary and capricious, an abuse

of discretion, or otherwise not in accordance with law.” 42 U.S.C. § 9604(e)(5)(B)(i).

       14.     Executive Order No. 12,580 delegates the President’s authority under Section 104

of CERCLA, 42 U.S.C. § 9604, to EPA. 52 Fed. Reg. 2923 (Jan. 23, 1987).

                                  GENERAL ALLEGATIONS

       15.     The Site consists of six parcels bearing Shenandoah County, Virginia parcel

identification numbers 07101001, 07101001B, 07101001D, 07101001E, 07101001F, and

07101001G, and totals approximately thirty acres.

       16.     Upon information and belief, subject to a reasonable opportunity for further

investigation and discovery, the Site is the location of a former textile plant operated by Aileen,

Inc. The plant closed in or around 1995.



                                                 3

  Case 5:18-cv-00127-MFU Document 1 Filed 10/11/18 Page 3 of 11 Pageid#: 3
       17.     The Site currently contains, among other things, numerous buildings in various

states of demolition, concrete pads where buildings once stood, debris piles, aboveground

storage tanks, and a building basement and connected tunnel.

       18.     Many of the remaining buildings at the Site are in advanced stages of decay.

       19.     Upon information and belief, subject to a reasonable opportunity for further

investigation and discovery, Defendant currently rents portions of the Site to several small

businesses, including a porta-john business and a metal scrap salvage operation.

       20.     In 2015, EPA received a request from the Virginia Department of Environmental

Quality and Virginia Department of Labor and Industry to conduct an asbestos investigation of

debris piles at the Site resulting from the demolition of a former warehouse building.

       21.     In 2016, EPA obtained Defendant’s written consent to enter to conduct an

investigation at the Site and collect samples on two occasions.

       22.     On May 3-5, 2016, EPA collected, among other samples, sediment samples from

various buildings located throughout the Site; air samples adjacent to areas of broken insulation;

bulk samples from debris piles scattered throughout the Site; and surface water samples from the

basement, which was partially flooded during the May 2016 investigation.

       23.     For organizational purposes, EPA labeled various debris piles and waste areas

encountered throughout the Site with numbers. The labeled areas included, among others, “Pile

3” located in the southeastern portion of Parcel No. 07101001B; “Area 5” located along the north

side of Parcel No. 07101001B; and “Area 10” consisting of the basement and connected tunnel

located on Parcel No. 07101001G.

       24.     EPA’s analysis of the samples collected in May 2016 revealed, among other

things, the presence of friable asbestos in Pile 3; friable asbestos in a discrete area within an open



                                                  4

  Case 5:18-cv-00127-MFU Document 1 Filed 10/11/18 Page 4 of 11 Pageid#: 4
building in Area 5; friable asbestos in surface water in the flooded basement in Area 10;

polychlorinated biphenyls (“PCBs”) in sediments in Area 10; and PCBs in surface water in the

flooded basement in Area 10.

       25.     On November 15-16, 2016, EPA conducted a second sampling event at the Site.

       26.     The November 2016 sampling event included, among other things, additional

investigation of environmental conditions in Area 10, where the basement flooding had limited

the May 2016 investigation.

       27.     The water level in the basement in Area 10 was lower during the November 2016

sampling event, and EPA discovered two previously unseen debris piles in the basement in Area

10.

       28.     EPA’s analysis of the samples collected in November 2016 revealed, among other

things, friable asbestos in the two debris piles in Area 10, and PCBs in sediments in Area 10.

       29.     PCBs and asbestos are hazardous substances as defined in Section 101(14) of

CERCLA, 42 U.S.C. § 9601(14), and 40 C.F.R. § 302.4.

       30.     On January 18, 2018, EPA determined that the release and/or threatened release

of asbestos and/or PCBs at the Site may present an imminent and substantial endangerment to

the public health or welfare or the environment. In support of that determination, EPA found

that, among other things: (1) the Site is not fenced and has no security to prevent trespassers

from coming into contact with friable asbestos; (2) wind, rain, and other weather events could

cause friable asbestos to migrate from piles on the ground and from buildings as they continue to

deteriorate; and (3) water infiltrates the basement during heavy rain events, which could spread

the asbestos and PCB contamination at the Site.




                                                  5

  Case 5:18-cv-00127-MFU Document 1 Filed 10/11/18 Page 5 of 11 Pageid#: 5
          31.   On February 13, 2018, EPA sent Defendant a letter which, among other things,

notified Defendant of its potential liability under CERCLA, identified response actions deemed

necessary by EPA to address human health and/or environmental risks at the Site, provided

Defendant with a limited period of time to notify EPA whether it wished to perform such

response actions itself under EPA oversight, and provided a draft settlement document for

Defendant’s review and comment.

          32.   EPA’s February 13, 2018 letter also stated that Defendant’s response should

indicate whether Defendant was willing to conduct cleanup work under terms substantially

similar to those in the draft settlement document and transmit any comments Defendant wished

to make on the draft settlement document.

          33.   Defendant’s response to EPA’s February 13, 2018 letter was due by February 25,

2018.

          34.   On March 10, 2018, Defendant sent EPA a letter proposing to perform only a

portion of the cleanup work described in EPA’s February 13, 2018 letter.

          35.   The Defendant’s March 10, 2018 letter contained no commitment to sign a

settlement document and no comments on the draft settlement document included with EPA’s

letter.

          36.   On April 3, 2018, EPA sent Defendant a letter notifying Defendant that its March

10, 2018 response provided an insufficient basis to negotiate a settlement for the work, and

requesting access to allow EPA to take a response action at the Site. EPA asked Defendant to

sign an entry form enclosed with the letter.

          37.   On April 10, 2018, Defendant sent a letter to EPA notifying EPA that Defendant

might sell the Site. The letter also requested “a cost analysis and budget to complete the job with



                                                6

   Case 5:18-cv-00127-MFU Document 1 Filed 10/11/18 Page 6 of 11 Pageid#: 6
a clean bill of health,” “a finding as to liability for cost recovery following Magnate or the

property,” and “a letter of condition, requirement and cost to be presented at the sale.”

           38.   Defendant’s April 10, 2018 letter did not respond to EPA’s request for consent to

access the Site to take a response action.

           39.   On April 19, 2018, EPA sent Defendant a letter that, among other things:

                 a. notified Defendant that EPA regarded Defendant’s April 10, 2018 letter as a
                    denial of consent for entry;

                 b. reiterated EPA’s request for consent to enter Defendant’s property to perform
                    the work described in EPA’s February 13, 2018 letter;

                 c. stated that an estimate of the costs to perform the work would be available
                    when the response action was formally approved and funded;

                 d. clarified that the response action would not result in a “clean bill of health,”
                    but would address certain threats to human health and/or the environment at
                    the Site; and

                 e. explained that costs incurred by EPA in connection with the response would
                    constitute a lien on the property and that transfer of the property would affect
                    neither Defendant’s status as a responsible party nor the validity of the lien.

           40.   EPA’s April 19, 2018 letter requested that Defendant sign and return an enclosed

consent form within five business days of receipt, and explained that if EPA did not hear from

Defendant by such time, EPA would conclude that Defendant declined consent to entry.

           41.   EPA’s April 19, 2018 letter was delivered to Defendant on April 20, 2018.

           42.   EPA received no response or contact from Defendant within five business days of

receipt.

           43.   By an email to EPA on May 10, 2018, Defendant submitted a draft of conditions

on entry, including:

                 a. a restriction on the number of parcels for which access would be provided;

                 b. a requirement that EPA answer a series of questions;


                                                   7

  Case 5:18-cv-00127-MFU Document 1 Filed 10/11/18 Page 7 of 11 Pageid#: 7
               c. a requirement for a ten-minute question-and-answer period at the start and end
                  of the response;

               d. a requirement for remote video recording; and

               e. a requirement that then-EPA Administrator Scott Pruitt read and sign, before a
                  notary, a statement of facts to be provided by Defendant.

       44.     On May 31, 2018, EPA formally selected a response action for implementation at

the Site under Section 104(a) of CERCLA, 42 U.S.C. § 9604(a).

       45.     The selected response action consists of, among other things, removing and

disposing off-Site friable asbestos and certain PCB-contaminated sediments found in Pile 3, Area

5, and Area 10; sealing off the basement and tunnel in Area 10, where residual asbestos-

contaminated material and PCBs will remain; and installing signage indicating that asbestos and

PCBs remain at the Site.

       46.     On June 4, 2018, EPA held a conference call with Defendant and Defendant’s

counsel to discuss Defendant’s concerns regarding EPA’s request for access.

       47.     At the conclusion of the call, Defendant stated that it would consent to entry

solely to Area 10, but nowhere else.

       48.     EPA advised Defendant on the conference call that Defendant’s proposal placed

unacceptable conditions on entry.

       49.     By email to EPA on June 8, 2018, Defendant transmitted a document entitled

“Access Agreement,” which contained Defendant’s summary of the June 4 conference call and

reiterated that Defendant consented to entry to Area 10 only.

       50.     On June 18, 2018, Defendant sent a letter to then-EPA Administrator Scott

Pruitt, stating, among other things, that Defendant had offered conditional access to EPA

and that EPA rejected Defendant’s conditions.


                                                8

  Case 5:18-cv-00127-MFU Document 1 Filed 10/11/18 Page 8 of 11 Pageid#: 8
                                     CLAIM FOR RELIEF

       51.     The United States re-alleges and incorporates by reference all of the preceding

paragraphs.

       52.     The Site is a “vessel, facility, establishment, or other place or property where any

hazardous substance or pollutant or contaminant may be or has been generated, stored, treated,

disposed of, or transported from” within the meaning of 42 U.S.C. § 9604(e)(3)(A).

       53.     The Site is a “vessel, facility, establishment, or other place or property from

which or to which a hazardous substance or pollutant or contaminant has been or may have been

released” within the meaning of 42 U.S.C. § 9604(e)(3)(B).

       54.     The Site is a “vessel, facility, establishment, or other place or property where such

release is or may be threatened” within the meaning of 42 U.S.C. § 9604(e)(3)(C).

       55.     The Site is “a vessel, facility, establishment, or other place or property where

entry is needed to determine the need for response or the appropriate response or to effectuate a

response action” under CERCLA Section 104 within the meaning of 42 U.S.C. § 9604(e)(3)(D).

       56.     EPA has a “reasonable basis to believe there may be a release or threat of release

of a hazardous substance or pollutant or contaminant” under 42 U.S.C. § 9604(e)(1) because:

(1) sampling at the Site detected friable asbestos in Pile 3, Area 5, and Area 10, and PCBs in

Area 10; and (2) EPA determined that weather and other events could cause friable asbestos and

PCBs at the Site to migrate.

       57.     EPA needs access to the Site to take the response action selected by EPA on May

31, 2018.

       58.     EPA sought Defendant’s consent to enter the Site to take a response action under

Section 104(e) of CERCLA, 42 U.S.C. § 9604(e).



                                                 9

  Case 5:18-cv-00127-MFU Document 1 Filed 10/11/18 Page 9 of 11 Pageid#: 9
       59.     Defendant did not grant consent and conditioned entry.

       60.     Defendant has interfered with entry to the Site within the meaning of CERCLA

Section 104(e)(5)(B)(i), 42 U.S.C. § 9604(e)(5)(B)(i).

       61.     EPA’s demand for entry to the Site is not arbitrary and capricious, an abuse of

discretion, or otherwise not in accordance with the law.

                                    PRAYER FOR RELIEF

       WHEREFORE, the United States of America respectfully requests that this Court:

       A.      Issue an Order directing Defendant and its agents, employees, or representatives

to provide EPA and its officers, employees, or representatives with immediate, unimpeded entry

and access to the Site, at reasonable times, to take the response action that EPA selected on May

31, 2018, and such additional or different response actions as EPA may select via a modification

or amendment to the response action selected on May 31, 2018;

       B.      Enjoin Defendant and its agents, employees, or representatives from obstructing,

impeding, or otherwise interfering with entry and access to the Site, at reasonable times, by EPA

and its officers, employees, or representatives for the purpose of taking the response action that

EPA selected on May 31, 2018, and such additional or different response actions as EPA may

select via a modification or amendment to the response action selected on May 31, 2018;

       C.      Award the United States the costs of this action; and

       D.      Grant such other and further relief as the Court deems just and appropriate.

                                              Respectfully submitted,

                                              ROBERT BROOK
                                              Assistant Section Chief
                                              Environmental Enforcement Section
                                              Environment and Natural Resources Division
                                              United States Department of Justice



                                                10

 Case 5:18-cv-00127-MFU Document 1 Filed 10/11/18 Page 10 of 11 Pageid#: 10
                                   /s/ Genevieve S. Parshalle
                                   GENEVIEVE S. PARSHALLE
                                   California Bar No. 307228
                                   Trial Attorney
                                   Environmental Enforcement Section
                                   Environment and Natural Resources Division
                                   United States Department of Justice
                                   P.O. Box 7611
                                   Washington, D.C. 20044-7611
                                   Telephone: (202) 514-2445
                                   Fax: (202) 514-0097
                                   Email: Genevieve.Parshalle@usdoj.gov

                                   THOMAS T. CULLEN
                                   United States Attorney
                                   Western District of Virginia

                                   /s/ Sara Bugbee Winn
                                   SARA BUGBEE WINN
                                   Virginia Bar No. 35924
                                   Assistant United States Attorney
                                   P.O. Box 1709
                                   Roanoke, VA 24008-1709
                                   Telephone: (540) 857-2250
                                   Fax: (540) 857-2283
                                   Email: sara.winn@usdoj.gov


Of Counsel:

ANDREW GOLDMAN
Sr. Assistant Regional Counsel
EPA Region III
Philadelphia, PA




                                     11

 Case 5:18-cv-00127-MFU Document 1 Filed 10/11/18 Page 11 of 11 Pageid#: 11
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Magnate, LLC

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant             Shenandoah County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Genevieve S. Parshalle, United States Department of Justice, ENRD                                           Brad Pollack
P.O Box 7611, Washington, D.C. 20044-7611                                                                   753 S Main St, Woodstock, VA 22664
(202) 514-2445, genevieve.parshalle@usdoj.gov                                                               (540) 459-8600, bgpollack@gmail.com

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                       and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF      DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1      u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                        of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State       u 2      u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                            of Business In Another State

                                                                                                     Citizen or Subject of a        u 3      u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                            Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure         u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881       u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                              28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                 u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                             u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                           u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                           u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                    New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                   u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                    SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards         u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                         u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management             u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                   u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act            u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                            u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                    u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation         FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement          u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                 or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                           u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                           26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                      u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                         State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                 u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                  Litigation -
                                                                                                                        (specify)                        Transfer                     Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           Comprehensive Environmental Response, Compensation, and Liability Act ("CERCLA)", 42 U.S.C. § 9604(e)(5)
VI. CAUSE OF ACTION Brief description of cause:
                                           Action for an Order in Aid of Access for EPA to conduct a response action under CERCLA, 42 U.S.C. § 9604(a)
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                  CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                 JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                          DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
10/10/2018                                                              /s/ Genevieve Parshalle
FOR OFFICE USE ONLY

    RECEIPT #             AMOUNT
                     Case 5:18-cv-00127-MFU Document       No Filed 10/11/18
                                             APPLYING IFP 1-1           JUDGE Urbanski
                                                                                Page 1 of 1MAG. JUDGE
                                                                                             Pageid#: 12
                                                                                                                                                              5:18-cv-00127
